Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims (1-25) are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable claims (1-24) US Patent 10,897,716 B1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the US Patent 10,897,716 B1with obvious wording variations. Take an example of comparing claim (1)  of pending application and claim (1)  of US Patent 9,020,471 B2:
Pending Application (17/122,104)
Analysis
US Patent 10,897,716 B1
1. (New) A method of establishing one or more links for an integrated access and backhaul for a network, the network including a high-altitude platform (HAP) node and a terrestrial node, the method comprising:
receiving, by one or more processors of a controller, physical location information of the HAP node from the HAP node, the physical location information indicating that a location of the HAP node is within a particular distance from a location of the terrestrial node or is projected to be within the particular distance from the location of the terrestrial node within a set amount of time;
determining, by a one or more processors of the controller based on the physical location information, that the HAP node can be used to provide at least one of an additional access link or an additional backhaul link in the network in connection with the terrestrial node; and
in response to the determining, transmitting, by the one or more processors of the controller, instructions to the terrestrial node to cause one or more transceivers of the terrestrial node to establish at least one of the additional access link or the additional backhaul link with the HAP node according to the physical location information of the HAP node.
 
Here, both the Patented Application and pending application relate to establishing backhaul or access link communication between the HAP node and Terrestrial node based on location.
1. A method of establishing one or more links for an integrated access and backhaul for a network, the network including a high-altitude platform (HAP) node and a terrestrial node, the method comprising: 

determining, by one or more processors of the HAP node, that the HAP node can be used to provide at least one of an additional access link or an additional backhaul link in the network in connection with the terrestrial node, wherein the one or more processors of the HAP node are configured to operate according to a given protocol architecture including a control plane layer and a user plane layer; 

in response to the determining, controlling, by the one or more processors of the HAP node, one or more transceivers of the terrestrial node to transmit signals toward the HAP node according to physical location information of the HAP node, the signals including instructions for implementing at least one protocol associated with at least one of the control plane layer or the user plane layer; 
receiving, by the one or more processors of the HAP node, the signals; and 

in response to the receiving, establishing, by the one or more processors of the HAP node, the at least one of the additional access link or the additional backhaul link between the HAP node and the terrestrial node by implementing the at least one protocol.



The claims of the application (17/122,104) encompass the same subject matter except the instant claims are broader and fully encompassed by US Patent 10,897,716 B1. Specifically, application 17/122,104 discloses a  “A method of establishing one or more links for an integrated access and backhaul for a network, the network including a high-altitude platform (HAP) node and a terrestrial node” whereas US Patent 10,897,716 B1 claims include “A method of establishing one or more links for an integrated access and backhaul for a network, the network including a high-altitude platform (HAP) node and a terrestrial node” and further discloses “the signals including instructions for implementing at least one protocol associated with at least one of the control plane layer or the user plane layer”.  The aforementioned omissions, however, do not entirely change the results of each invention and both inventions, minus stated variations, have the exact same purpose and provide identical results. Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the US Patent 10,897,716 B1’s method of “establishing one or more links” as because it would be an obvious variant and/or necessary requirment to describe prevailing features utilizing “control plane layer". 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 108259256 A
GB 2536018 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643